Citation Nr: 0739397	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-36 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served honorably on active duty from May 1970 to 
February 1972, and under other than honorable conditions from 
March 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's claim of entitlement to service 
connection for tinnitus, and which continued the veteran's 
evaluation for his service connected PTSD at a 30 percent 
evaluation.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in October 2007.


FINDINGS OF FACT

1.  Tinnitus was first diagnosed many years after service; 
the preponderance of the evidence of record indicates that 
this disability is not related to service.

2.  PTSD is currently manifested by occasional nightmares and 
intrusive thoughts and results in mild to moderate social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§  3.303 (2007).



2.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated January 2004, May 2004, October 2005, 
and March 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claims.  The duties to notify and assist have been met.


Entitlement to service connection for tinnitus.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

In addition, certain chronic diseases, including organic 
disease of the nervous system, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for tinnitus.  In 
this regard, the Board notes that no evidence has been 
presented linking the veteran's current diagnosis of tinnitus 
to service.  The veteran's service medical records are 
negative for complaints of, or treatment for, tinnitus.  
There are no medical records indicating a diagnosis of 
tinnitus any earlier than an August 2004 report of VA 
examination.  At that time, the veteran was found to have a 
diagnosis of tinnitus, however, the examiner indicated that, 
since he could find no indication whatsoever that the 
veteran's tinnitus was incurred while on active duty, he 
found it was less likely than not that the veteran's current 
bilateral severe tinnitus was related to military service.

While it was noted in a January 2006 report of VA psychiatric 
treatment that the veteran reported some tinnitus related to 
exposure to explosions while in the service, this is clearly 
the veteran's reported history, and not a etiological opinion 
by the examiner.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran is capable of indicating that he has had symptoms 
of what he believes to be tinnitus since service.  However, 
his opinion is less probative than the medical opinion that 
was made by an expert, with the benefit of an examination and 
a review of his history.

As the most probative evidence of record is against a finding 
that tinnitus is related to the veteran's service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this condition.


Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.

Historically, the Board notes that the veteran was originally 
granted service connection for PTSD at a 30 percent 
evaluation by a September 2004 rating decision.  That grant 
was based on service personnel records which showed that the 
veteran served in Vietnam, and an August 2004 report of VA 
examination, which 


indicated that the veteran had a diagnosis of PTSD.  In 
October 2005, the veteran requested an increased rating for 
this disability, and this appeal ensured. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has been assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2007).  Under rating criteria for PTSD, Diagnostic Code 
9411, a 30 percent disability rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
veteran's service connected PTSD have not been met.  As noted 
above, in order to warrant a higher evaluation, the veteran 
would have to be found to have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Reviewing the evidence of record, an October 2005 report of 
VA outpatient treatment indicates that the veteran had a good 
energy level, and that he did house chores and worked in the 
yard to the extent that his knee condition allowed him.  His 
wife indicated that he did tend to become irritable at the 
end of the day.  He reported recurrent intrusive thoughts, 
but no nightmares in months.  He denied suicidal and 
homicidal ideation.  The veteran was found to be overall 
doing fairly well with some mild worsening of depressed and 
irritable mood.

A January 2006 report of VA outpatient treatment indicates 
that the veteran described his mood as nice except when he 
was not taking his medication.  He had recurrent intrusive 
thoughts occasionally, particularly when watching war news or 
war movies.  He reported no nightmares in almost a year.  He 
reported occasional survivor guilt, but otherwise denied most 
depressive symptoms.  He denied suicidal or homicidal 
ideation.  He reported occasional auditory hallucinations.  
He stated that his appetite was good, and that he slept about 
7 hours with minimal insomnia.

An April 2006 report of VA outpatient treatment indicates 
that the veteran's affect was pleasant and his energy level 
was fair given his knee problems.  He did chores around the 
house.  He had some tendency to be forgetful.  He had 
recurrent intrusive thoughts, particularly with the ongoing 
news from Iraq.  He reported two nightmares since his last 
session, but nothing like they used to be.  Depressive 
symptoms were found to be mild.  He reported at times seeing 
things in the corner of his eyes, but no clear auditory 
hallucinations.  He denied suicidal or homicidal ideations.  
He slept about six to eight hours a night.  His appetite was 
fair.  Overall the veteran was considered to be partially 
improved and clinically stable.

A July 2006 report of VA outpatient treatment indicates that 
the veteran reported that he did not feel as depressed as he 
did before, and that his friends and relatives told him he 
was doing much better now than he was before.  His energy 
level was fair, and he indicated that he liked to stay busy.  
He spent time working on his car and enjoying his 
grandchildren.  He reported he was considering working a few 
hours a week to pass the time.  He consciously diverts his 
mind from recurrent intrusive thoughts.  He avoids war 
movies.  He has occasional anxious dreams but no nightmares.  
He denied suicidal or homicidal ideation, alcohol drug abuse, 
or psychotic symptoms.  He indicated that he slept about 9 to 
10 hours a night without insomnia.  His appetite was good.  
The veteran was found to be doing fairly well overall.

A November 2006 report of VA outpatient treatment indicated 
that the veteran reported doing fairly well but feeling down 
at times.  He indicated that his knee pain aggravated his 
depressed mood at times.  His affect was pleasant.  He also 
indicated- that he continued to have auditory hallucinations.  
He denied suicidal or homicidal ideation.  He reported 
sleeping 6 to 8 hours with mild insomnia.

A November 2006 report of VA examination indicated that the 
veteran reported he was unable to tolerate people.  He had 
nightmares only every three to four months.  He stated that 
his nightmares had diminished with medication.  He indicated 
that he heard voices at times, but did not elaborate.  He 
reported that he was depressed a lot and that his wife said 
he was paranoid.  His wife indicated that the veteran talked 
in his sleep, could not tolerate fireworks, and did not enjoy 
going to family reunions.  The veteran's past social history 
was noted.  

The veteran presented as logical, coherent, and relevant.  He 
was an attractive, articulate, verbal, well dressed, and well 
groomed individual who was overall mentally intact, but not 
always cooperative.  His social skills were poor.  He seemed 
intelligent and his speech was well understood.  He was well 
oriented to time, place, person, and situation.  His affect 
was flat and blunted, but with good reasoning.  His 
concentration was good.  He reported short term memory 
problems.  A review of psychological symptoms resulted in the 
endorsement of sometimes anxiety as well as depression, sleep 
problems, crying spells, and nightmares.  He indicated anger 
control problems towards his wife.  His wife stated that she 
did not trust him around guns and knives because of his mood 
and the things he said.  
 
While the veteran claimed to have vague auditory 
hallucinations, he denied having any delusions.  He refused 
to say whether he experienced any homicidal ideas.  He denied 
being suicidal.  The examiner indicated that the veteran did 
have a variety of problem behaviors, including being arrested 
for indecent behavior towards a child.

The examiner indicated that the veteran's symptoms of PTSD 
could have a mild to moderate effect on his overall social 
and occupational functioning.  However, the examiner also 
indicated that the veteran apparently stopped working because 
of his knee surgery.  Furthermore, the examiner stated that 
it was his opinion that the veteran had some personality 
disorder problems which influenced his behavior as much or 
more than PTSD.

The examiner indicated that it was his opinion that this 
veteran's PTSD symptoms were actually improving as of July 
2006.  Therefore, he stated that he felt that the veteran's 
condition was no worse than when he was previously examined.  
The veteran indicated avoidant symptoms, yet at the same 
time, he indicated that he is quite active with his family, 
enjoying his 11 grandchildren.  The veteran was diagnosed 
with PTSD, with a GAF of 55, a psychotic disorder with a GAF 
of 55, and pedophilia with a GAF of 50.  The examiner again 
stated that the veteran possibly had some psychotic symptoms, 
but that these represented a separate issue from the 
veteran's PTSD.

A February 2007 VA outpatient treatment record indicated that 
he veteran reported auditory hallucinations and recurrent 
intrusive thoughts about Vietnam.  He had one or two 
nightmares a month.  He denied suicidal or homicidal 
ideation.

A May 2007 VA outpatient treatment record indicated that the 
veteran had a pleasant affect and appeared relaxed.  He still 
reported recurrent intrusive thoughts about Vietnam, and 
avoided watching the news when he could.  He denied suicidal 
or homicidal ideation.  He reported nightmares every month or 
two.  He no longer heard voices.

The Board does not find that this level of symptomatology 
consistent with a finding of occupational and social 
impairment with reduced reliability and productivity.  In 
this regard, while the veteran does have some nightmares and 
intrusive thoughts, there is no evidence of panic attacks or 
a flattened affect.  While the veteran is no longer working, 
this appears to be due to the veteran's non service connected 
knee disability.  The veteran has been able to maintain a 
relationship with his wife for many years, and enjoys 
spending time with his many grandchildren.  While the veteran 
has been found at times to have auditory hallucinations, a VA 
examiner from November 2006 indicated that the veteran had 
some personality disorder problems which influenced his 
behavior as much or more than PTSD, and that the veteran's 
PTSD alone had only a mild to moderate effect on his overall 
social and occupational functioning.  Furthermore, the 
veteran was found to have a GAF of 55, consistent with a 
finding of no more than moderate symptomatology.  Considering 
this stated symptomatology, and all symptomatology of record, 
the Board finds that the criteria for a higher evaluation for 
the veteran's service connected PTSD have not been met.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


